DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/21, 3/18/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugahara et al., US 2019/0278945.
Regarding claim 1, Sugahara discloses a power supply comprising: circuitry configured to output a voltage signal on a power output line (Fig.1; signal form Vcc 12); a peak detector configured to monitor current associated with the voltage signal for an occurrence of a glitch (Fig. 1; current measurement 13 to CPU 22; ¶[0098] – current values smaller than L1 and larger than H1 represent power supply glitch); and circuitry configured to output a signal from the power supply representing the occurrence of the glitch (Fig. 1; output of CPU 22 of SoC 11 signal represents glitch occurrence).
Regarding claim 2, Sugahara teaches wherein the circuitry configured to output the signal comprises a communication interface configured to encrypt the signal (Fig. 1; encryption processor 23 to memory interface 14).
Regarding claim 3, Sugahara teaches wherein the peak detector comprises a peak current detector circuit that includes a current shunt coupled to the power output line (Fig. 1; resistor R).
Regarding claim 4, Sugahara teaches wherein the peak detector comprises a comparator configured to compare an output of the peak current detector circuit to a predetermined threshold value (¶[0098]; detection unit 31 is a comparator since it compares measured current values to thresholds). 
Regarding claim 5, Sugahara teaches wherein the signal represents an occurrence of the output of the peak current detector circuit exceeding the threshold value (See Fig. 7; current peak at P4 exceeding threshold H2 is detected).
Regarding claim 6, Sugahara teaches wherein the peak detector comprises an analog-to-digital converter configured to produce a digital signal representative of the output of the peak current detector circuit, wherein the comparator is configured to compare an output of the analog-to-digital converter to the predetermined threshold value (Fig. 1; ADC 26).
Regarding claim 8, Sugahara teaches wherein the power supply is implemented as a power management integrated circuit (Fig. 1; output of comparison used to manage power to memory device and is therefore a power management integrated circuit).
Regarding claim 9, Sugahara discloses a method for detecting a glitch occurring on a power output line supplying a voltage signal  (Fig. 1; power line from host device 2 voltage source 12 to memory device 3) from a power management integrated circuit (“PMIC”) (Fig. 1; Host device 2 comprises the SoC 11), the method comprising: monitoring of current associated with the voltage signal by a peak detector implemented within the PMIC (Fig. 1; current measurement 13 to CPU 22 detection unit 31 considered a peak detector as it detects the threshold crossing of the current); encrypting an output of the peak detector (¶[0089]; “CPU 22 to generate an encrypted read command, and sets the command buffer 27 with this encrypted read command”); and transmitting the encrypted output from the PMIC (¶[0089]; “The encrypted read command is sent from the command buffer 27 via the memory interface 14 to the memory device 3”).
Regarding claim 10, Sugahara discloses further comprising: receiving by an integrated circuit the encrypted output from the PMIC (Fig. 1, 4; memory device 3); and entering into a tampered state of operation by the integrated circuit (¶[0106]; suspension of encrypted command is considered a tampered state of operation of the memory device) when the encrypted output transmitted from the PMIC indicates that the current associated with the voltage signal has a level that exceeds a predetermined threshold value (¶ [0100]-[0108]; suspension of the encryoted command is due to the current threshold being exceeded, which indicates a tampered state), wherein the predetermined threshold value represents a maximum current expected to be drawn by the integrated circuit from the PMIC (¶[0095]; “threshold H2 is set to a value slightly larger than a maximum of a current that passes from the power supply unit 12 to the SoC 11 and the memory device 3”).
Regarding claim 11, Sugahara teaches transmitting the predetermined threshold value from the integrated circuit to the PMIC; and comparing the output from the peak detector to the predetermined threshold value (Fig. 1; CPU comprising detection unit compares the threshold to the current value received form resistor) and wherein the encrypted output transmitted from the PMIC to the integrated circuit represents a comparison of the output from the peak detector to the predetermined threshold value (¶[0101], [0104]; suspension of encrypted content data and/or authentication unit 33 sending encrypted data to authentication unit 51 is a representation of a comparison since both occur after detecting that the current value is abnormal in realtion to the threshold). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara et al., US 2019/0278945 in view of Gray et al., US 20200218322 
Regarding claim 7, Sugahara is silent in wherein the peak detector comprises: a digital-to-analog converter configured to convert the predetermined threshold value to an analog value; and an analog comparator configured to compare the analog value to the output of the peak current detector circuit.  However, Gray teaches a digital-to-analog converter configured to convert a predetermined threshold value to an analog value (Fig. 22a; DAC 2252); and an analog comparator configured to compare the analog value to an output of a power detector circuit (Fig. 22a; comparator 2215).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Gray into Sugahara for the benefit of providing an analog output so that multiple types of devices having glitches can be detected.  

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara et al., US 2019/0278945 in view of Benco, US 20040163131
Regarding claim 12, Sugahara teaches transmitting of the encrypted output from the PMIC but is silent in sending, by the integrated circuit, a request to the PMIC for the output from the peak detector, wherein the transmitting of the encrypted output from the PMIC is performed in response to the request. Benco teaches sending a request to a device for an output from a comparison module, wherein a transmitting of an encrypted output from the device is performed in response to the request (Fig. 3; steps 302 to 322).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Benco into the device of Sugahara for the benefit of additionally detecting a glitch by the IC in order to have redundancy in the system. 
Regarding claim 13, Sugahara in view of Benco discloses all the limitations of claim 12. Benco teaches further comprising encrypting the request before sending to the device (Fig. 3; step 302, encrypting the request). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Benco into the device of Sugahara for the benefit of additionally detecting a glitch by the IC in order to have redundancy in the system.

Claim(s) 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara et al., US 2019/0278945 in view of Poornachandran et al., US 20160371487
Regarding claim 14, Sugahara discloses a power management integrated circuit (“PMIC”) comprising: a power circuit configured to output a voltage signal onto a power output line (Fig.1; signal form Vcc 12); a peak detector configured to measure a current level on the power output line (Fig. 1; current measurement 13 to CPU 22; ¶[0098] – current values smaller than L1 and larger than H1 represent power supply glitch); and a communication interface configured to encrypt an output signal from the peak detector and to transmit the encrypted output signal from the PMIC (Fig. 1; encryption decryption processor 23 to memory interface 14).
Sugahara is silent in wherein the power circuit is a voltage regulator circuit.  However, Poornachandran teaches a power management integrated circuit comprising a power circuit wherein the power circuit is a voltage regulator circuit (¶[0010]; power source 20 may be a voltage regulator). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute the power source as taught by Poornachandran into Sugahara since the substitution of one type of power supply with another equivalent type of power supply would produce the predictable result of supplying power to the elements connected thereto. 
Regarding claim 15, Sugahara teaches wherein the communication interface is configured to receive a communication signal representing a threshold value from a source external to the PMIC (Fig. 4; ¶[0095]; “thresholds L1, H1, L2, and H2 are set before factory shipment, and stored as encrypted threshold data 100”).
Regarding claim 16, Sugahara teaches wherein the communication signal is encrypted, and wherein the communication interface is configured to decrypt the communication signal to produce the threshold value (¶[0096] “CPU 22 transfers the threshold data 100 stored in the data buffer 28 to the encryption-decryption processor 23, and the encryption-decryption processor 23 decrypts the encrypted threshold data 100”).
Regarding claim 18, Sugahara teaches wherein the peak detector comprises: an analog-to-digital convertor configured to convert the output signal from the peak detector to a digital value; and a digital comparator configured to compare the digital value to the threshold value (Fig. 1; ADC 26).
Regarding claim 19, Sugahara discloses wherein the PMIC is configured to shut off output of the voltage signal onto the power output line in response to the current level exceeding the threshold value (Fig. 8; power to SoC or memory device is shutoff when glitch is detected).
Regarding claim 20, Sugahara teaches wherein the peak detector is configured to detect a glitch attack occurring on the power output line (Fig. 6; ¶[0100]; glitch applied to supply voltage Vcc).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara et al., US 2019/0278945 in view of Poornachandran et al., US 20160371487 in view of Gray et al., US 20200218322
Regarding claim 17, Sugahara is silent in wherein the peak detector comprises: a digital-to-analog converter configured to convert the threshold value to an analog value; and an analog comparator configured to compare the analog value to the output signal from the peak detector.  However, Gray teaches a digital-to-analog converter configured to convert a predetermined threshold value to an analog value (Fig. 22a; DAC 2252); and an analog comparator configured to compare the analog value to an output of a power detector circuit (Fig. 22a; comparator 2215).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Gray into Sugahara for the benefit of providing an analog output so that multiple types of devices having glitches can be detected.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868